         Case 1:20-cv-00571-LTS-SDA Document 33 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                9/30/2020
    Alphonso Syville,

                                    Plaintiff,
                                                                  1:20-cv-00571 (LTS) (SDA)
                        -against-
                                                                 ORDER
    City of New York et al.,

                                    Defendants.


STEWART D. AARON, United States Magistrate Judge:

          Following a telephone conference with the parties, 1 it is hereby Ordered as follows:

          1. No later than Friday, October 9, 2020, counsel for Project Renewal shall file a letter

              indicating whether he is authorized to accept service on behalf of Defendants Etta

              Graham and Judy Malloy.

          2. The parties are directed to appear for a telephone conference on Friday, October 30,

              2020 at 11:00 am. At the scheduled time, the parties shall each separately call (888)

              278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:            New York, New York
                  September 30, 2020

                                                         ______________________________
                                                         STEWART D. AARON
                                                         United States Magistrate Judge




1
 The Court notes that Donald A. Lord, the plaintiff in the related case of Lord v. City of New York et al.,
20-cv-03890, as well as counsel for the New York City Housing Authority and the New York State Office of
Alcoholism Substance Abuse Services (which were terminated as Defendants in this action but remain as
Defendants in Lord), also appeared. The Court will enter a separate Order in that action.
